EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Replace the Abstract as follows (revised to be a single paragraph):
According to one embodiment, a fiber sheet includes a plurality of fibers.  The 
plurality of fibers are in a closely-adhered state.  All of the following (1) to (3) are satisfied, where F1 is a tensile strength in a first direction, and F2 is a tensile strength in a second direction orthogonal to the first direction: (1) F2 > F1; (2) F1 is 1 MPa or more; and (3) F2/F1 is 2 or more.


	Amend the paragraph at page 1, lines 4-8 as follows:

	This application is a divisional of U.S. Application Serial No. 15/460,820 filed March 16, 2017, now issued as U.S. Patent No. 10,801,140, and which is based upon and claims the benefit of priority from the Japanese Patent Application No. 2016-053090, filed March 16, 2016, and the PCT Patent Application PCT/JP2016/075496, filed on August 31, 2016; the entire contents of each of which are incorporated herein by reference.

Allowable Subject Matter
Claims 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the combined features for a fiber sheet as recited in independent Claims 8 and 10.  For example, U.S. Patent Application Publication No. 2010/0273258 to Lannutti et al. does not disclose a fiber sheet having the combined features of inclusion of a bio-affinity material and an amid group, an orientation degree parameter being greater than 1.1, and an absorbance ratio.  Nor does Lannutti et al. teach that the fiber sheet contains fibers in a closely-adhered state by a capillary force upon removal of a volatile liquid.  See also U.S. Patent Application Publication No. 2012/0029654 to Xu et al. and U.S. Patent Application Publication No. 2010/0233115 to Patel et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789